Citation Nr: 0216814	
Decision Date: 11/21/02    Archive Date: 12/04/02

DOCKET NO.  00-18 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1985 to November 
1985.  The appellant also had various periods of active duty 
for training, including a period in August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The record reflects that by application dated in September 
1999, the appellant sought service connection for various 
disabilities of the right lower extremity including that of 
the right heel and ankle, claimed to have been incurred as a 
result of a right ankle fracture.  The appellant also sought 
service connection for a claimed lumbosacral strain, 
asserted to have been caused as a secondary result of the 
right ankle disorder.  

By rating decision dated in March 2002, service connection 
was granted for the residuals of the right ankle fracture 
and for lateral impingement of the right ankle.    
The appellant has not filed a notice of disagreement as to 
any aspect of this rating decision.  Because the appellant 
has not filed a notice of disagreement as to this rating 
decision, no aspect of these claims is before the Board for 
appellate review.  See 38 U.S.C.A. § 7105(a).

Having reviewed the evidence of record as to the claimed 
lumbosacral strain, the Board is of the opinion that the 
claim is ready for appellate review.  


FINDING OF FACT

The appellant has lumbosacral strain that was caused by his 
service-connected right ankle disorder.  


CONCLUSION OF LAW

Lumbosacral strain was incurred as a result of an incident 
of active service.  38 U.S.C.A § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that he has a recurrent lumbosacral 
strain that is the secondary result of an in-service right 
ankle injury.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to 
service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).

 Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Having considered the evidence of record, the Board is of 
the opinion that a state of relative equipoise has been 
reached in this case, and the benefit of the doubt rule will 
therefore be applied.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

The appellant's service medical records indicate that while 
serving on active duty for training in August 1992, the 
appellant sustained a fracture of the right heel, for which 
service connection is in effect.

The evidence of record includes reports dated beginning in 
October 1998, and authored by Dan R. Norris, D.C.  In his 
earliest letter, Dr. Norris noted that the appellant had an 
anatomically shortened right leg resulting in a right pelvic 
tilt.

In an April 2002 examination report, James Turner, M.D. 
noted that the appellant's low back disorder had an onset 
date of 1994.  He opined that the appellant's low back 
condition was secondary to the service-connected right ankle 
disorder, and was caused by years of the appellant standing 
and walking antalgic to the right.       
Also of record is a July 2002 report issued by a VA 
physician, who reported that he had reviewed the appellant's 
claims folder, and found that the appellant's back disorder 
was more likely the cause of post-service accidents.  

Comparison of the two reports indicates that although the 
July 2002 report of the VA physician is not supportive of 
the appellant's claim, there is no indication that the 
physician examined the appellant, as did Dr. Turner as part 
of his April 2002 opinion.  See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
[observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches].

Because Dr. Turner's report indicates that he was aware of 
the appellant's history, the Board is of the opinion that 
the benefit of the doubt should be accorded to the 
appellant, and the appeal will be granted.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001).  However, in 
light of the disposition favorable to the appellant in this 
matter, no further action under the VCAA is warranted.

  
ORDER

Service connection for lumbosacral strain is granted, 
subject to the statutes and regulations governing the 
payment of monetary awards.



		
	Richard B. Frank 	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

